PER CURIAM.
The order appealed from herein not being a final decision, order, judgment or *758decree within the provisions of Florida Appellate Rule 3.2(b), 32 F.S.A., nor such an order from which an interlocutory appeal would lie, we are without jurisdiction to determine the merits of the points on appeal and such appeal is therefore dismissed sua sponte. See Pompano Paint Co. v. Pompano Beach Bank and Trust Company, Fla.App. 1968, 208 So.2d 152; Arnold v. Brady, Fla.App. 1965, 178 So.2d 732; Chastain v. Embry, Fla.App.1960, 118 So.2d 33; Renard v. Kirkeby Hotels, Inc., Fla.App.1958, 99 So.2d 719.
WALDEN, C. J., OWEN, J., and FAR-RINGTON, OTIS, Associate Judge, concur.